Citation Nr: 0618084	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  97-16 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for chronic depression.

2.  Entitlement to service connection for memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from July 1977 to August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the claims.  The 
veteran perfected an appeal of those determinations.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

On initial review of this appeal in December 2004, the Board 
remanded the case to the RO for additional development, to 
include proper notice required by the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002), and a VA examination.  The RO provided the 
veteran a VCAA notice letter in December 2004, but it only 
addressed the veteran's claim for entitlement to service 
connection for chronic depression.  The remand instructed 
that a VCAA notice letter be issued for both claims.  

The veteran is entitled to have the Board's remand complied 
with, and his representative has requested the Board to 
enforce the remand.  See Stegall v. West, 11 Vet. App. 268 
(1998) (as a matter of law, the veteran is entitled to 
compliance with the Board's remand instructions).  As the 
Board has determined that the two claims are inextricably 
intertwined, both must be remanded.

The Board also instructed that a copy of the Certificate of 
Death related to the veteran's mother be obtained.  The 
claims file reflects that, although the letter of transmittal 
states that an original was being provided, the actual copy 
in the claims file is illegible.  A legible copy which 
clearly reflects all entries on the certificate should be 
obtained.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date should the benefits sought be granted and, as 
noted above, he was not specifically informed to provide any 
information or evidence in his possession related to his 
claim.  This procedural deficiency can be cured on remand by 
issuance of proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b), that advises the veteran that 
a disability rating and effective date 
will be assigned if service connection is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The notice letter must 
address both claims.

2.  The RO should obtain a legible copy of 
the Certificate of Death related to the 
veteran's mother and associate it with the 
claims file.  The copy obtained should 
clearly reflect all entries recorded on 
the certificate.

3.  The RO should obtain VA treatment 
records since May 2004, and ask the veteran 
to provide the names and addresses of any 
other medical care providers who treated 
him for depression and memory loss since 
May 2004.  After securing the necessary 
release, the RO should obtain these 
records.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
the benefits sought on appeal remain 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

